                               IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF NEW MEXICO

LORRAINE CHAVEZ DAVIS,

        Plaintiff,

v.                                                                                      Civ. No. 18-228 KK

NANCY A. BERRYHILL,
Acting Commissioner of Social Security,

        Defendant.

                             MEMORANDUM OPINION AND ORDER1

        THIS MATTER is before the Court on the Social Security Administrative Record (Doc.

19), filed June 21, 2018, in support of Plaintiff Lorraine Chavez Davis’ Complaint (Doc. 1) seeking

review of the decision of Defendant Nancy A. Berryhill, Acting Commissioner of the Social

Security Administration (“Defendant” or “Commissioner”) denying Ms. Davis’ claim for Title II

disability insurance benefits. On September 28, 2018, Ms. Davis filed her Motion to Reverse and

Remand for Payment of Benefits, or in the Alternative, for Rehearing, with Supporting

Memorandum. (Doc. 26.) The Commissioner filed a Response in opposition on November 8,

2018 (Doc. 27), and Ms. Davis filed a Reply on November 23, 2018 (Doc. 28). Having

meticulously reviewed the entire record and the applicable law and being fully advised in the

premises, the Court finds that the Motion is well taken and shall be GRANTED.

                                                 I. Legal Standards

        A.       Standard of Review

        This Court must affirm the Commissioner’s final decision denying social security benefits

unless: (1) “substantial evidence” does not support the decision; or, (2) the Administrative Law


1
 Pursuant to 28 U.S.C. § 636(c), the parties consented to the undersigned to conduct any or all proceedings, and to
enter an order of judgment, in this case. (Doc. 15.)

                                                             1
Judge (“ALJ”) did not apply the correct legal standards in reaching the decision.2 42 U.S.C. §§

405(g), 1383(c); Maes v. Astrue, 522 F.3d 1093, 1096 (10th Cir. 2008); Hamlin v. Barnhart, 365

F.3d 1208, 1214 (10th Cir. 2004); Langley v. Barnhart, 373 F.3d 1116, 1118 (10th Cir. 2004). The

Court must meticulously review the entire record but may “neither reweigh the evidence nor

substitute [its] judgment for that of the agency.’” Bowman v. Astrue, 511 F.3d 1270, 1272 (10th

Cir. 2008); Flaherty v. Astrue, 515 F.3d 1067, 1070 (10th Cir. 2007).

         “Substantial evidence is such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Langley, 373 F.3d at 1118. A decision “is not based on

substantial evidence if it is overwhelmed by other evidence in the record or if there is a mere

scintilla of evidence supporting it.” Id. Although the Court may not re-weigh the evidence or try

the issues de novo, its consideration of the record must include “anything that may undercut or

detract from the [agency]’s findings in order to determine if the substantiality test has been met.”

Grogan v. Barnhart, 399 F.3d 1257, 1262 (10th Cir. 2005). “The possibility of drawing two

inconsistent conclusions from the evidence does not prevent [the] findings from being supported

by substantial evidence.” Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir. 2007).

         The agency decision must “provide this court with a sufficient basis to determine that

appropriate legal principles have been followed.” Jensen v. Barnhart, 436 F.3d 1163, 1165 (10th

Cir. 2005). Thus, although an ALJ is not required to discuss every piece of evidence, “the record

must demonstrate that the ALJ considered all of the evidence,” and “the [ALJ’s] reasons for finding

a claimant not disabled” must be “articulated with sufficient particularity.” Clifton v. Chater, 79

F.3d 1007, 1009-10 (10th Cir. 1996).



         2
           Judicial review is limited to the Commissioner’s final decision, which is generally the ALJ’s decision. Silva
v. Colvin, 203 F. Supp. 3d 1153, 1155 n.1 (D.N.M. 2016). “This case fits the general framework, and therefore, the
Court reviews the ALJ’s decision as the Commissioner’s final decision.” Id.

                                                               2
         B.       Disability Determination Process

         A person must, inter alia, be “under a disability” to qualify for disability insurance benefits

under Title II. 42 U.S.C. §§ 423(a)(1)(E), 423(d)(1)(A). An individual is considered to be “under

a disability” if she is unable

         to engage in any substantial gainful activity by reason of any medically
         determinable physical or mental impairment which can be expected to result in
         death or which has lasted or can be expected to last for a continuous period of not
         less than 12 months.

         42 U.S.C. § 423(d)(1)(A).

         The Commissioner has adopted a five-step sequential analysis to determine whether a

person satisfies the statutory criteria:

         (1)      At step one, the ALJ must determine whether the claimant is engaging in
                  “substantial gainful activity.”3 If the claimant is engaging in substantial
                  gainful activity, he is not disabled regardless of his medical condition.

         (2)      At step two, the ALJ must determine the severity of the claimed physical or
                  mental impairment(s). If the claimant does not have an impairment (or
                  combination of impairments) that is severe and meets the duration
                  requirement, he is not disabled.

         (3)      At step three, the ALJ must determine whether a claimant’s impairment
                  meets or equals in severity one of the listings described in Appendix 1 of
                  20 C.F.R. Part 404, Subpart P, and meets the duration requirement. If so, a
                  claimant is presumed disabled.

         (4)      If none of the claimant’s impairments meet or equal one of the listings, the
                  ALJ must determine at step four whether the claimant can perform his “past
                  relevant work.” This step involves three phases. Winfrey v. Chater, 92 F.3d
                  1017, 1023 (10th Cir. 1996). First, the ALJ must consider all of the relevant
                  evidence and determine what is “the most [claimant] can still do despite [his
                  physical and mental] limitations.”        20 C.F.R. §§ 404.1545(a)(1),
                  416.945(a)(1). This is called the claimant’s residual functional capacity
                  (“RFC”). Id. §§ 404.1545(a)(3), 416.945(a)(3). Second, the ALJ must
                  determine the physical and mental demands of the claimant’s past work.

         3
           “Substantial work activity is work activity that involves doing significant physical or mental activities.” 20
C.F.R. §§ 404.1572(a), 416.972(a). “[W]ork may be substantial even if it is done on a part-time basis or if you do
less, get paid less, or have less responsibility than when you worked before.” Id. “Gainful work activity is work
activity that you do for pay or profit.” 20 C.F.R. §§ 404.1572(b), 416.972(b).

                                                                3
                  Third, the ALJ must determine whether, given the claimant’s RFC, the
                  claimant is capable of meeting those demands. A claimant who is able to
                  perform his past relevant work is not disabled.

         (5)      If the claimant is unable to perform his past relevant work, the
                  Commissioner, at step five, must show that the claimant is able to perform
                  other work in the national economy, considering the claimant’s RFC, age,
                  education, and work experience. If the Commissioner is unable to make
                  that showing, the claimant is deemed disabled. If, however, the
                  Commissioner is able to make the required showing, the claimant is deemed
                  not disabled.

See 20 C.F.R. § 404.1520(a)(4); Fischer-Ross v. Barnhart, 431 F.3d 729, 731 (10th Cir. 2005);

Grogan, 399 F.3d at 1261. The claimant has the initial burden of establishing a disability in the

first four steps of this analysis. Bowen v. Yuckert, 482 U.S. 137, 146, n.5 (1987). The burden

shifts to the Commissioner at step five to show that the claimant is capable of performing work in

the national economy. Id. A finding that the claimant is disabled or not disabled at any point in

the five-step evaluation process is conclusive and terminates the analysis. Casias v. Sec’y of

Health & Human Servs., 933 F.2d 799, 801 (10th Cir. 1991).

                                     II. Background and Procedural History

         A.       Factual Background

         Ms. Davis alleges that she became disabled at age forty-nine4 because of psoriatic

arthritis, bipolar disorder, anxiety disorder, hypothyroidism, and high blood pressure. (AR. 39,

108, 196, 239.)5 Ms. Davis earned a bachelor’s degree in English, and, in 2001, she entered a

master’s program in secondary education, which she did not complete because of her psoriasis

and psoriatic arthritis. (AR. 24.) She worked as a teacher, as a scorer and reader of standardized

exams, as a group facilitator, as a case manager, and as an exam proctor. (AR. 24-32.) Ms.


         4
           Ms. Davis originally claimed to have become disabled on January 1, 2009, but at her administrative hearing
she amended the alleged onset date to July 1, 2012.
        5
           Citations to “AR” are to the transcript of the administrative record filed in this matter on June 21, 2018.
(Doc. 19.)

                                                              4
Davis reported that she stopped working on October 24, 2013, because of her conditions. (AR.

239.)

            1. Medical History and Relevant Medical Evidence6

                     a. Medicine Downtown Dr. Unverzagt 2008-2015

        The record reflects that Ms. Davis received primary care treatment with physician Dr. Mark

Unverzagt at Medicine Downtown from January 2008 through August of 2014. (AR. 349, 1344.)

Treatment notes from 2008 reflect that Dr. Unverzagt saw Ms. Davis at least eight times for her

bipolar disorder with depression and for arthritis. (AR. 349-63.) Dr. Unverzagt’s notes reflect

that in 2008 Ms. Davis was at times depressed and angry, experienced suicidal ideation but without

an active suicide plan, had loss of motivation, feelings of agoraphobia and obsessive compulsive

behaviors, and experienced adverse side effects of lithium. (AR 356-61.) Dr. Unverzagt saw Ms.

Davis at least three times in 2009 and she was reportedly stable and doing well on lithium without

side effects. (AR. 366-370.)

        By January 2010, however, Ms. Davis reported that she had been depressed for a month,

and had symptoms of sadness, anhedonia, disturbed sleep, extreme nervousness and/or worry, was

quick to express or feel anger, and was socially isolating; Dr. Unverzagt referred her to counseling.

(AR. 371.) She was feeling “the same” in February 2010, and she had disturbed sleep, and

difficulty concentrating and/or completing tasks though she was taking medication as prescribed.

(AR. 372.) Ms. Davis treated with Dr. Unverzagt three additional times in 2010 and three times in

2011 and she was by and large compliant with her lithium and doing well overall. (AR. 374-79,

381, 389, 444.) After reportedly being stable on lithium in January and June 2012 (AR 390, 392),

by September 2012, Ms. Davis was lacking in motivation and Dr. Unverzagt noted that she was


        6
          Ms. Davis’ medical, psychiatric, and counseling records are voluminous. The following summary presents
an extensive, but not exhaustive, overview of Ms. Davis’ relevant treatment history.

                                                           5
positive for depression and mania. (AR. 394.) And in December 2012, Ms. Davis reported that

she was doing fine overall, denied an exacerbation in depression, and reportedly felt well. (AR.

398.) Ms. Davis saw Dr. Unverzagt one time in September 2013 complaining about physical

problems. (AR. 401.)

       In April 2014, Ms. Davis reported “doing well” with regard to her chronic health problems

and although reportedly under a lot of stress, denied significant mania or depression. (AR. 509.)

By August 2014 however, her depression had worsened and she reported having suicidal thoughts

and staying in bed for stretches of a couple of days at a time. (AR 1346.) During visits in

September 2014, she reported feeling malaise, (AR. 1344), but later in the month she had gotten

a job and felt her depression was “better.” (AR 1337.) In October 2014, Ms. Davis was “becoming

a bit manic,” but she was not suffering depression. (Doc. 1334.) In November 2014, Ms. Davis

was feeling “more depressed,” she reported being in “mental pain” and having suicidal thoughts,

and since she was back on lithium, her manic symptoms had decreased. (Doc. 1332.) On

December 3, 2014, Ms. Davis saw Dr. Unverzagt as a follow up after being hospitalized in the

UNM psychiatric ward, during which time her psychiatric medications were discontinued and she

was treated with Electroconvulsive therapy (ECT). (Doc. 1330.) During this visit, she reported

night terrors, dread, and feeling terrible; she also reported increased insomnia, a recurrence of

depression, having suicidal thoughts, and being angry all the time. (Doc. 1330.) At a December

18, 2014 visit although not assessed to be in crisis and denying depression, Ms. Davis was

documented as manic; refusing to take lithium; having undergone five ECT treatments and refused

to have any more; had been experiencing intermittent suicidal and homicidal ideation; she denied

being depressed; angry about her mental-health treatment options. (AR. 1328-29.) On December

23, 2014, Ms. Davis reported that she was doing much better on Depakote, she had much less



                                                   6
mania and emotional lability, and she was sleeping soundly; she also reported “a lot of anxiety”;

and Dr. Unverzagt noted that he did not want her to use prescribed controlled substances because

she might be abusing them. (AR 1326-27.) On December 31, 2014, Ms. Davis exhibited some

mania, emotional lability, and anger toward her parents. (AR. 1325.) Dr. Unverzagt refused Ms.

Davis’ request for pain medication and advised her that her family had reported that she was taking

pain medication inappropriately (which she denied doing). (AR. 1324.) Dr. Unverzagt noted that

Ms. Davis had paged him in the middle of the night the previous week complaining of severe pain

and that some of her rationales for treatment were inappropriate. (AR. 1324-25.)

       In January 2015, Ms. Davis reported to Dr. Unverzagt that she had pain everywhere all of

the time; she denied mania, but reported some depression with fatigue. (AR. 1320.) In February

2015, during a routine follow-up she reported intermittent use of Adderall and that she was

experiencing anger problems and contributing “personality issues at work.” (AR. 1315.) In April

2015, Ms. Davis reported that she was doing very well on new medications prescribed by UNMH

psychiatry clinic, she felt less manic and a lot less depression, but she did not have a regular sleep

pattern. (AR. 1312.) In July 2015, she reported her belief that she might have narcolepsy because

she would suddenly “get weak all over and have to . . . take a nap” (a circumstance that Dr.

Unverzagt attributed to medication side effects, and was doubtful as to narcolepsy); she reported

the use of Adderall to help with this condition. (Doc. 1310.) In September 2015, Dr. Unverzagt

noted that Ms. Davis was off medication but “holding her own” and that she had slightly pressured

speech. (AR. 1304.) In November 2015, during a routine wellness care appointment, in addition

to discussing physical problems, Ms. Davis reported regarding her mental health that she had been

off her medication for two months, that her mood had been stable, and that her current psychiatrist

said that she is not bipolar, but she may have borderline personality disorder. (AR 1297.)



                                                      7
                   b. Dr. Pierce 2015-2016

       In September 2015, on referral from Dr. Unverzagt, Ms. Davis began seeing Dr. Surya

Pierce to evaluate and treat her psoriatic arthritis, psoriasis, bipolar disorder, chronic pain, and

steatohepatitis. (AR 910.) Ms. Davis reported to Dr. Pierce that since January 2015, she had

significant chronic pain and associated distress. (AR. 910.) She also reported that she had daily

chronic pain that waxed and waned since 1990, when she was diagnosed with fibromyalgia. (AR.

910.) She reported, also that the pain interferes with all aspects of her life and it was complicated

by “significant psoriasis and psoriatic arthritis[,]” and although biologic agents “helped

tremendously” with the arthritis, her myofascial pain persists. (AR. 910.) Ms. Davis also reported

to Dr. Pierce that she was “variably disabled by her chronic pain and mental health issues.” (AR.

911.) Among other things, Dr. Pierce noted that Ms. Davis’ bipolar disorder was poorly controlled

and assessed her as having “significant mental health problems in the last year due to poorly

controlled bipolar illness.” (AR. 913-14.) Ms. Davis saw Dr. Pierce again five days later, and he

noted that she had pressured speech, was tearful at times, insisted that she was anxious and

appeared to be showing signs of uncontrolled bipolar illness, and may have somatization related

to this. (AR. 908-09.) In September 2015, Ms. Davis reported to Dr. Pierce that she had a

recurrence of her chronic and diffuse myofascial pain, and ongoing pain in her lower pelvis. (AR.

902.) Dr. Pierce noted that she was “tearful at times” and that she endorsed “some possible

somatizations of her moods in physical form.” (AR. 902.) In March 2016, Dr. Pierce noted that

Ms. Davis’ mood was good, and her fibromyalgia pain had improved with medical marijuana.

(AR. 1375-76.) In April 2016, Dr. Pierce noted that Ms. Davis was anxious, with pressured,

somewhat rambling, and anxious speech and pain all over her trunk, which was improved by use

of medical marijuana. (AR. 1373-74.) In May 2016, Ms. Davis saw Dr. Pierce to follow up



                                                     8
regarding recent emergency room visits for diverticulitis, and dizziness, and also reported that she

was certain that she did not have bipolar disorder. (AR. 1370-71.)

                   c. Psychological Evaluation 2014

       The New Mexico Disability Determination Services Office referred Ms. Davis to Thomas

Dhanens, Ph.D, for a psychological evaluation in February 2014. (AR. 413.) Dr. Dhanens

diagnosed Ms. Davis with bipolar disorder in partial remission with medication. (AR. 417.) As

to “vocational implications” Dr. Dhanens noted the following:

       The claimant is currently employed. Anything beyond this is speculative. (i.e.,
       Whether she will be able to hold the job? If she loses it, will it be due to Bipolar
       disorder? Could she possibly work full time?) It would depend on situational
       stresses, medications, working conditions, motivation, etc. This generality might
       apply to anyone. But, I believe she is at risk of behaving inappropriately on the job
       if stressed. Even if mood swings are stabilized, there is still an underlying
       characterological component. She is judgmental, and challenges perceived
       ‘injustice’ whether medicated or not; this is eco-syntonic. She said she gets irritated
       with the testing candidates she works with, but has been able to mask her feelings,
       with medication.

(AR. 417.)

                   d. UNMH Psychiatric Hospitalization 2014

       On November 4, 2014, Ms. Davis was admitted to the hospital because she was actively

suicidal. (AR. 683.) Notes from the behavioral health adult psychiatric interview indicate that

Ms. Davis’ grown children told her providers that her depression had worsened over the past year

due to medical problems and interpersonal stress. (Doc. 686.) Ms. Davis also reported that her

mood had worsened over the past year, that she had increasingly frequent thoughts of death for the

past two months that had worsened over the previous two days. (Id.) On November 6, 2014 Ms.

Davis was transferred to an inpatient psychiatric center at the University of New Mexico Hospital

(UNMH) where she received treatment through November 14, 2014, for irritability, suicidal

ideation, depressed mood, pressured speech, insomnia, poor appetite, and feelings of guilt. (AR

                                                     9
629, 1042-43.) Records from this time frame reflect that Ms. Davis had told various medical

providers different stories regarding her suicidal ideation—she told an emergency room provider

that she had picked out a rope at a tractor supply store, and had identified some trees from which

to hang herself, she told a University Hospital provider that she was actively suicidal, but she did

not have a plan, and records from the inpatient psychiatric center reflect that Ms. Davis was

admitted to the hospital because she had sent her sister a text message asking what dosage of

medication could kill her. (AR. 683, 1043.) During her inpatient treatment period, Ms. Davis

received four ECT treatments, and the treatment notes indicate that she was improving as a result

of the ECT. (AR. 1030, 1047.) She also received behavioral health therapy. (AR 1030.) By the

time she was discharged, Ms. Davis did not demonstrate any features of depression, she was stable,

she denied suicidal or homicidal ideation or auditory verbal hallucinations, and she attended

appropriately to her activities of daily living. (AR. 1047.) Upon admittance, Ms. Davis’ GAF

was assessed to be 25, and at discharge her GAF was assessed at 57.7 (1042.)

                      e. Other Mental Health Treatment

        Ms. Davis participated in individual and group therapy consistently from August 2014

through September 2016. (AR. 530, 801-14, 964, 967, 973, 982-85, 987-1025, 1220-31, 1432-

47.) To the extent that they inform the Court’s analysis, treatment notes from these counseling

sessions are discussed later in this Opinion.

                      f. Other Psychiatric Treatment




          7
             The GAF is a subjective determination based on a scale of 100 to 1 of “clinician’s judgment of the
individual’s overall level of functioning.” Am. Psychiatric Ass'n, Diagnostic & Statistical Manual of Mental
Disorders (4th ed. 2000) at 32. A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe
obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning
(e.g., no friends, unable to keep a job). Id. at 34.


                                                            10
       In January 2015, Ms. Davis began psychiatric treatment with Dr. Edwin Hall. (AR. 825.)

Dr. Hall screened Ms. Davis for common DSM IV diagnoses, and found her to have significant

symptoms of depression, generalized anxiety disorder, panic disorder, social anxiety disorder,

obsessive-compulsive disorder, PTSD, bipolar disorder, ADHD, and personality disorder. (AR

825.) Dr. Hall noted that Ms. Davis reported having thoughts of wanting to die or of killing herself

many times each day. (AR. 828.) Dr. Hall assessed Ms. Davis to have a GAF of 50. (AR. 829.)

Ms. Davis saw Dr. Hall again in February 2015, and she reported no thoughts of suicide (AR. 820,

822), and again in May 2015 (AR. 816), when Ms. Davis was experiencing sleep issues (AR 818);

at these visits, Dr. Hall continued to assess Ms. Davis’ GAF as 50. (AR. 817, 821.) In the interim,

in March 2015, Ms. Davis saw Dr. Erin Tansey, reporting to her that she and Dr. Hall did not want

to continue their treating relationship. (AR. 967.) Dr. Tansey assessed Ms. Davis to have a GAF

of 50, and diagnosed her with borderline personality disorder. (AR 967.) Ms. Davis’ “chief

complaint,” as noted by Dr. Tansey, was that she had “mood disorders that sometimes manifest

with physical issues.” (AR 967.) Ms. Davis reported to Dr. Tansey that she had suicidal thoughts

all her life, but did not presently have such thoughts, nor did she have any suicidal intent or plan.

(AR 968.) In her mental status examination notes, Dr. Tansey described Ms. Davis as “very

irritable[,] . . . angry and yelling intermittently during the interview” with an affect that ranged

from joking to hostile. (AR 970.)

       In September 2015, Ms. Davis saw Dr. Sammie Lamont Moss for psychiatric treatment.

(AR 1032.) Dr. Moss diagnosed Ms. Davis with borderline personality disorder, with a GAF of

50, and noted the following medical conditions: nonalcoholic steatohepatitis, hypothyroidism,

GERD, fibromyalgia, psoriatic arthritis, hypertension, and hyperlipidemias. (AR. 1032.) Ms.

Davis reported to Dr. Moss that she was mentally stable, but that her medical conditions made



                                                     11
“everything difficult for her.” (AR. 1032-33.) Ms. Davis particularly complained that her

fibromyalgia had become a bigger issue, she has pain that is “very bad,” and she was in constant

discomfort due to psoriatic arthritis. (AR. 1033.) Ms. Davis also reported that she had experienced

insomnia for the past year, and that her pain and insomnia were such that she would not be able to

continue work as a test administrator. (AR 1033.) Dr. Lamont noted that Ms. Davis was “easily

incensed, comfortable, making negative, biting statements toward others,” and that, the “central

theme” of her thought content was “being offended by others quite easily.” (AR. 1035.) Dr.

Lamont noted that Ms. Davis presented “with a self-described diagnosis of bipolar affective

disorder, but upon further examination it is quite obvious that [she has] borderline personality

disorder.” (AR. 1035.) Ms. Davis saw Dr. Moss again in October 2015, and Ms. Davis reported

that she had stopped taking medication. (AR. 1237.) Ms. Davis reported that she was getting 5-6

hours of sleep each night but did not feel rested afterward, she had chronic feelings of guilt or

worthlessness, and she reported feeling anxious often but that she was finding ways to work with

it through therapy. (AR. 1237.) Dr Moss noted that Ms. Davis’ presentation was “consistent with

borderline personality disorder” and although Ms. Davis was “uncomfortable with this diagnosis,”

she agreed that her symptoms were consistent with the diagnosis. (AR. 1240.) Ms. Davis reported

that she was not interested in any new medication. (AR. 1240.) Dr. Moss assessed Ms. Davis’

GAF to be 49. (AR. 1237.) Dr. Moss discharged Ms. Davis in February 2016 because she refused

medications. (AR. 1472-73.) Ms. Davis’ GAF at that time was 49. (AR. 1473.)

                   g. The State Agency Consultants

       On January 19, 2014, consultative examiner Dr. Eileen Brady assessed Ms. Davis’ physical

residual functional capacity based on an examination of Ms. Davis’ medical records ranging from

January 2008 through September 2013. (AR. 82-83.) Dr. Brady assessed Ms. Davis as being



                                                    12
capable of “medium work” with frequent postural limitations, and certain environmental

limitations. (AR. 80-82) See 20 C.F.R. § 404.1567(c) (defining medium work as involving lifting

no more than 50 pounds at a time with frequent lifting or carrying of objects weighing up to 25

pounds). Dr. John Pataki, another examiner reached the same conclusions on September 19, 2014.

(AR. 95-98.)

       On February 24, 2014, consultative examiner Dr. Elizabeth Chiang evaluated some of Ms.

Davis’ medical records ranging from January 2008 through December 2012, as well as Dr.

Dhanens’ psychological evaluation. (AR. 85.) Dr. Chiang concluded that Ms. Davis “can

understand, remember, and carry out detailed but not complex instructions, make decisions, attend

and concentrate for two hours at a time, interact adequately with co-workers and supervisors, and

respond appropriately to changes in a work setting.” (AR. 86.) Upon review of the records, Dr.

Paul Cherry reached the same conclusion on September 17, 2014. (AR 100-01.)

       B.      Procedural History

       On December 3, 2013, Ms. Davis filed an application for a period of disability and

disability insurance benefits under Title II of the Social Security Act, 42 U.S.C. § 401 et seq. (AR.

74.) The agency denied Ms. Davis’ applications at the initial level and upon reconsideration on

February 25, 2014 and September 22, 2014, respectively. (AR. 75-108, 89-103.) On November

24, 2014, Ms. Davis requested a hearing before an Administrative Law Judge (ALJ). (AR. 140.)

ALJ Doug Gabbard, II conducted a hearing on October 19, 2016. (AR. 14-72.) Ms. Davis appeared

in person at the hearing with her Attorney, Michael Hacker (AR. 6, 14.) The ALJ took testimony

from Ms. Davis (AR. 16-69), and from an impartial vocational expert (VE), Bonnie Ward (AR.

16, 69-72.) On December 22, 2016, the ALJ issued an unfavorable decision. (AR. 108-18.) On




                                                     13
January 19, 2018, the Appeals Council denied Ms. Davis’ request for review, rendering the ALJ’s

decision the final decision of the Commissioner from which she now appeals. (AR. 1.)

       C.      The ALJ’s Decision

       The ALJ determined at step one of the sequential evaluation process that Ms. Davis met

the insured status requirements through June 30, 2019, and that she had not engaged in substantial

gainful activity since the alleged onset date of July 1, 2012. (AR. 110.) At step two, the ALJ

found that Ms. Davis has the severe impairments of inflammatory/psoriatic arthritis, anxiety,

affective disorder, and borderline personality disorder. (AR. 110.) The ALJ also found that she

has the non-severe impairments of hypertension, diabetes, fibromyalgia/myofascial pain,

gastroesophageal reflux disease (GERD), nonalcoholic steatohepatitis, insomnia, asthma/chronic

obstructive pulmonary disease, mild bilateral cataracts, lipoprotein deficiencies, and diverticulitis.

(AR. 111.)

       The ALJ determined at step three that Ms. Davis’ impairments do not meet or medically

equal one of the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1, citing,

specifically, 20 C.F.R. 404.1520(d), 404.1525, and 4041526. (AR. 111.) At step four, the ALJ

found that Ms. Davis has the residual functional capacity to perform medium work as defined in

20 C.F.R. 404.1567(c),

       except that [Ms. Davis] can perform frequent climbing, stooping, kneeling,
       crouching and crawling, and unlimited balancing. She must avoid concentrated
       exposure to humidity and extreme temperatures. She is also limited to semi-skilled
       work (work which requires understanding, remembering and carrying out some
       detailed skills, but does not require doing more complex work duties).
       Interpersonal contact with supervisors and coworkers must be incidental to the
       work involved, but her supervision should be non-critical. She will do best in a
       work setting where she can frequently work alone. She should have only occasional
       contact with the general public.




                                                     14
       (AR. 113). Based on this RFC finding and the testimony of the VE, the ALJ concluded

that Ms. Davis is unable to perform past relevant work, but that there are jobs existing in significant

numbers in the national economy that she can perform. (AR. 116-18.)

                                                III. Analysis

       In support of her Motion, Ms. Davis argues that (1) the ALJ failed to consider all of her

psychological limitations and, therefore, failed to sufficiently restrict her ability to deal with

coworkers, supervisors, and the public or to consider whether she can sustain work on a regular

and continuing basis (Doc. 26 at 19-23); (2) the ALJ erred in failing to assess a fingering limitation

(Doc. 26 at 23-24); (3) the ALJ did not properly weigh her’ GAF scores (Doc. 26 at 24); and (4)

the ALJ’s step five findings were flawed because he did not ask the VE to notify him if her

testimony was inconsistent with the DOT, and because the VE did not explain how a person

working on an assembly line would be considered to be “frequently working alone.” (Doc. 26 at

25-27.) For the reasons discussed below, the Court finds the ALJ’s findings regarding Ms. Davis’

mental health limitations are not supported by substantial evidence in light of the record as a whole.

Because, the Court remands this matter based on the issues raised by Ms. Davis regarding her

mental health, the Court does not address Ms. Davis’ remaining claims of error.

       1. The ALJ’s Findings Regarding Ms. Davis’ Mental Health Are Not Supported by
          Substantial Evidence in Light of the Record as a Whole

       The ALJ accorded “little weight” to Dr. Dhanens’ opinion that Ms. Davis is at risk of

behaving inappropriately on the job if stressed because even if her mood swings are stabilized,

there is an underlying characterological component. (AR. 115-16, 417.) In that regard, the ALJ

reasoned that Dr. Dhanens noted that his opinion was “speculative” (specifically, Dr. Dhanens

stated that Ms. Davis was “currently employed. Anything beyond this is speculative”), and that

his examination of Ms. Davis showed “largely normal functioning in spite of impairments.” (AR.

                                                      15
116, 417.) Ms. Davis argues that because “[a]ny time a psychologist offers an assessment of

predicted functioning, it could be deemed ‘speculative[,]’ the ALJ erred in giving little weight to

the opinion on that ground. (Doc. 26 at 20.) She also argues that the ALJ erred in finding that Dr.

Dhanens’ examination of Ms. Davis “showed largely normal functioning [despite] impairments.”

(AR. 116, Doc. 26 at 20.) Ms. Davis argues, further, that the ALJ erred in failing to consider the

fact that when Dr. Dhanens evaluated Ms. Davis, he was not privy to her diagnoses of borderline

personality disorder, to her medical records demonstrating psychiatric hospitalization, and to her

subsequent refusal to take psychiatric medication. (Doc. 26 at 20-21.)

       In some regards, Ms. Davis’ arguments related to the ALJ’s treatment of Dr. Dhanens

opinions are unpersuasive. For example, it was Dr. Dhanens himself, not the ALJ, who described

his opinions as speculative. That Dr. Dhanens prefaced his assessment of Ms. Davis’ ability to do

work related-activities by explaining that his opinions were speculative, constitutes substantial

evidence supporting the ALJ’s concordant reasoning. Langley, 373 F.3d at 1118 (stating that

substantial evidence is that which “a reasonable mind might accept as adequate to support a

conclusion”). Further, although Dr. Dhanens’ “mental status” examination notes indicate that Ms.

Davis’ delayed recall of three words was 2/3; that her “[v]erbal abstraction was inconsistent”; that

she had “some difficulty on tasks involving sequencing and sustained attention,” she had no

difficulty in several other areas. (AR. 415-16.)

       To that end, Dr. Dhanens noted that Ms. Davis was well oriented; she was able to name

five recent presidents and five large cities with no difficulty; she was composed; she was not labile;

she had a neutral affect; she seemed objective and eager to provide information; her presentation

was not melodramatic or histrionic; her thinking was coherent, logical, and goal directed, and not

expansive, pressured or scattered; there was no hesitation, blocking or confusion; she had no issues



                                                     16
with immediate recall; and she performed some arithmetic calculations adequately. (AR. 415-16.)

Dr. Dhanens’ “impression” was that her mood disorder was improved with medication (she was

then medicated), and he did not observe anything “very remarkable in terms of her mood, affect,

behavior, or thought process.” (AR. 416-17.) Thus, with the handful of exceptions noted by Ms.

Davis, Dr. Dhanens mental status examination and his impression of Ms. Davis supports the ALJ’s

conclusion that Ms. Davis showed “largely normal functioning” during her psychological

evaluation under the substantial evidence standard. Langley, 373 F.3d at 1118.

         This notwithstanding, Dr. Dhanens’ mental status evaluation of Ms. Davis is but a fraction

of the relevant evidence of Ms. Davis’ mental health issues, and the ALJ does not appear to have

considered Dr. Dhanens’ opinion that “without medication [Ms. Davis] likely would appear more

openly symptomatic with mood disorder, and secondarily behavior disorder” (A.R. 417)—in the

context of the record as a whole. The record in this case is expansive—exceeding fifteen-hundred

pages and covering Ms. Davis’ medical and mental health issues spanning approximately nine

years.       During this time frame, among other things, Ms. Davis was variously medicated,

unmedicated, and her mental health diagnoses were changed.8 Against this evidentiary backdrop,

the ALJ’s findings regarding Ms. Davis’ mental health records in terms of her RFC are, essentially,

the following:

         [t]he claimant has a history of mental health problems, including inpatient
         hospitalizations due to suicide attempts and ideations. [She] has also continuously
         been in counseling, and had [ECT] as an additional mode of treatment. The
         claimant also has a history of stopping her psychotropic medication. . . . a history
         of manic behavior, excessive alcohol use, and difficult interactions with a former
         fiancé that at times exacerbated her functioning.
         ....

         [Despite this] history . . . her mental health was largely reported as stable in the
         record. In June 2012, shortly before the amended onset date, she had a stable mood

         8
           At the hearing, Ms. Davis testified that there was no medication for her current diagnosis of borderline
personality disorder. (AR. 44.)

                                                            17
       [as she reported to Dr. Unverzagt]. In February 2014, at the consultative
       examination [with Dr. Dhanens], while the claimant endorsed lack of motivation,
       she denied depression, and stated life was going well, and she was stable with
       medication. Her thinking was coherent, logical, and goal oriented. [Dr. Dhanens]
       noted that he did not observe anything remarkable in terms of her mood, affect,
       behavior or thought process.

(AR. 114 (citations omitted) (emphasis added); 392, 413-16.) The ALJ also found that Ms. Davis

“appears to do well with treatment, and [despite] her hospitalizations, has done very well overall.”

(AR. 114) In support of this finding the ALJ cites (1) a treatment note from Ms. Davis’ November

4, 2014, admission for inpatient treatment indicating that Ms. Davis was actively suicidal (AR.

114, 683); (2) a treatment note from Dr. Unverzagt from 2014 indicating that Ms. Davis was

exhibiting mania (AR. 114, 1325); (3) a treatment note from Dr. Unverzagt in November of 2015

indicating that Ms. Davis was unmedicated, but reported that her mood was “stable” (AR. 114,

1297); (4) a treatment note from Dr. O’Sullivan in September 2015 indicating that Ms. Davis was

not currently taking psychotropic medications, but was in intensive cognitive behavioral therapy

(AR. 114, 1289); and (5) a single page of counseling records indicating that Ms. Davis and her

partner were attending couple therapy in January and February of 2016. (AR. 114, 1496). Viewed

in the context of the record as a whole, this is not substantial evidence.

       The foregoing few treatment records appear to have been selected by the ALJ because they

tend to support a finding of non-disability, while other relevant treatment records from the same

time frames which were omitted from the ALJ’s analysis, do not. Although the ALJ correctly

observed that, in June 2012, (before the alleged onset date) Ms. Davis reported to Dr. Unverzagt

that her mood was stable, Dr. Unverzagt’s treatment notes from September 2012—three months

later, indicate that Ms. Davis was anxious, depressed, and manic. (AR. 396.) Additionally, while

the ALJ relied heavily on Dr. Dhanens’ February 2014 psychological evaluation to the extent that

it indicated Ms. Davis’ “normal” mental functioning, there is substantial evidence in the record

                                                     18
that later in 2014, Ms. Davis’ mental health issues significantly worsened. For example, in August

2014, Ms. Davis had worsening depression and would stay in bed for a couple of days at a time

(AR. 1346); in September 2014 Ms. Davis’ mood was flat, and her depression was “not worse”

but she felt malaise (AR. 1344); Ms. Davis was manic in October 2014 (AR. 1334); and in

November, Ms. Davis was hospitalized because, among other mental health issues, she was

suicidal. (AR 629, 1042-43.) Although Ms. Davis’ discharge notes reflect that she had improved

with inpatient treatment, by the next month she was manic, she was not taking psychotropic

medication, and she was experiencing intermittent suicidal and homicidal ideation. (AR. 1328-29.)

       Further, although the ALJ notes that in November 2015, Ms. Davis reported to Dr.

Unverzagt that her mood was “stable,” read in its entire context, the note actually reflects that her

“mood has been stable [without suicidal or homicidal ideations or hallucinations] or substance

abuse” but Ms. Davis was depressed and anxious.             (AR. 1297, 1299.) Additionally, Dr.

Unverzagt’s notes and other treatment notes reflect that during this time frame, Ms. Davis’ bipolar

diagnosis was in question, and her then-current psychiatrist (Dr. Moss) believed that Ms. Davis

might have borderline personality disorder. (AR. 1237, 1297.) And, while the ALJ observed that

Dr. O’Sullivan—Ms. Davis’ rheumatologist—noted in September 2015, that Ms. Davis was not

taking psychotropic medication, but she was in therapy, the ALJ did not discuss treatment notes

from that same time frame taken by Dr. Moss—Ms. Davis’ psychiatrist. Notably, Dr. Moss’s

treatment notes from October 2015, for example, indicate that Ms. Davis was anxious, and she was

experiencing insomnia, irritability, and agitation. (AR. 1237-40.)

       Finally, aside from the single-page reference to Ms. Davis’ couples therapy in January and

February of 2016, the ALJ does not appear to have considered Ms. Davis’ extensive individual

therapy notes from the same approximate time frame. Therapeutic treatment notes indicate, for



                                                     19
example, that in February 2016, Ms. Davis had accelerated and pressured speech (AR. 1468-69);

in one appointment in March 2016, she had accelerated and pressured speech and a tearful affect,

and at another appointment that month, her “demeanor resembled mania” (AR. 1458, 1464-65); in

June 2016, Ms. Davis was experiencing panic and anxiety, she was unable to complete tasks, she

had thoughts of death, and she felt guilty or worthless (AR. 1423); later in June 2016, Ms. Davis

reported feeling manic and had been arrested after biting her partner’s face and pushing him during

a domestic altercation (AR. 1441); and in September 2016 she was struggling to regulate her

emotions generally, and her anger “most disturbingly” and was still attempting to get a clear

diagnosis surrounding bipolar disorder and borderline personality disorder (AR. 1430, 1434). Ms.

Davis’ therapy notes reveal, as well, that she was often tardy for or cancelled her appointments

last-minute. (AR. 1436, 1438, 1440, 1446, 1463, 1471.)

       As indicated by the foregoing discussion, and as set forth in greater detail in the background

section of this opinion, the significantly probative evidence of Ms. Davis’ mental health issues is

vastly more expansive than reflected by the ALJ’s reference to five treatment notes and to Dr.

Dhanens’ February 2014 psychological evaluation. While the ALJ is not required to discuss every

piece of evidence, his decision must demonstrate that he considered all relevant evidence—

including that which supports, and that which contravenes his decision—and he must discuss the

significantly probative evidence that he rejects. Clifton, 79 F.3d at 1009-10. Here, the ALJ appears

to have based his decision on a small selection of evidence, picked and chosen because it is

favorable to a finding of non-disability. At the same time, the ALJ failed to discuss relevant

evidence that contravened his conclusory finding that Ms. Davis’ mental health was “largely

reported as stable.”     The pick-and-choose approach reflected in the ALJ’s decision is

impermissible, it does not facilitate review, and it precludes the Court from determining that the



                                                    20
ALJ’s decision is supported by substantial evidence. Hardman v. Barnhart, 362 F.3d 676, 681

(10th Cir. 2004) (Where an ALJ “barely mention[s] . . . the medical evidence in the record” that is

contrary to his decision, but “pick[s] and choose[s] among medical reports, using portions of

evidence favorable to his position[,]” his decision is not supported by substantial evidence.);

Clifton, 79 F.3d at 1009 (“In the absence of ALJ findings supported by specific weighing of the

evidence [the Court] cannot assess whether relevant evidence adequately supports the ALJ’s”

decision.). Accordingly, this case shall be remanded.

        As a final matter pertaining to the ALJ’s evaluation of her mental health records, Ms. Davis

argues that the ALJ erred in weighing her GAF scores. (Doc. 26 at 24.) In regard to Ms. Davis’

GAF, the ALJ reasoned that

        [t]hroughout the record, [Ms. Davis] is assigned Global Assessment of Functioning
        (“GAF”) scores by her clinicians. . . . [T]hese GAF scores [are accorded] little
        weight because they represent the clinician’s subjective evaluation at a single point
        in time and not the claimant’s overall limitations in functioning. Furthermore, [a]
        GAF score may also indicate problems that do not necessarily relate to the ability
        to hold a job; thus, standing alone, without further explanation, the scores do not
        evidence an impairment that interferes with [Ms. Davis’] ability to perform basic
        work functions.

(AR. 116 (citations omitted).) Ms. Davis argues, and the Court agrees, that “[f]ar from standing

alone, [her] GAF scores are accompanied by supporting evidence in the form of hundreds of pages

of mental status examination findings” pertaining to Ms. Davis’ functioning. (Doc. 26 at 24.)

Throughout the record, Ms. Davis’ GAF was consistently assessed at 50 or less,9 indicating

“serious symptoms or serious impairment in social [or] occupational . . . functioning such as

inability to keep a job.” Langley v. Barnhart, 373 F.3d 1116, 1122 n.3 (10th Cir. 2004) (alterations

omitted) (See AR. 528, 688, 817, 821, 829, 1032, 1222, 1237, 1431.).


        9
          Ms. Davis’ GAF was, at times assessed above 50—for example, in August 2014 on an initial assessment
for counseling, Ms. Davis’ GAF was 60; and at the end of her inpatient treatment in November 2014, Ms. Davis’ GAF
was 57. (AR. 524, 814, 1042.) However, the overwhelming evidence of Ms. Davis’ GAF indicates the lower score.

                                                           21
       The Commissioner argues that the ALJ correctly noted that the GAF scores represent a

clinician’s subjective evaluation at a single point in time rather than a claimant’s overall limitations

in functioning and, viewed in isolation, they do not necessarily relate to the ability to hold a job.

(Doc. 27 at 8.) Further, relying on Rose v. Colvin, 634 F. App’x 632, 636 (10th Cir. 2015), the

Commissioner argues that that GAF scores have no direct correlation to disability and the current

DSM discontinued the use of GAF scores due to its conceptual lack of clarity. (Doc. 27 at 8.) In

Rose, our Tenth Circuit held that a low GAF score, standing alone, is insufficient to find that a

mental impairment meets a listing. Rose, 635 F. App’x at 636. In support of this proposition, the

Rose court cited Revised Medical Criteria for Evaluating Mental Disorders and Traumatic Brain

Injury, 65 Fed. Reg. 50,746-01, 50,765-65 (Aug. 21, 2000), in which the Social Security

Administration explained that GAF scores do “not have a direct correlation to the severity

requirements in [the Social Security Administration’s] mental disorders listings.” Neither Rose

nor the Federal Register publication cited therein stand for the proposition that GAF scores are

obsolete, and as evidenced by subsequent authorities, the GAF score in context with other medical

evidence continues to have relevance in disability determinations. See Sizemore v. Berryhill, 878

F.3d 72, 82 (4th Cir. 2017) (observing that “[a]fter the DSM-V was published, the Social Security

Administration issued a directive to its ALJ’s in July 2013, instructing them to still consider GAF

scores as medical opinion evidence but emphasizing that GAF scores should not be considered in

isolation”); see also Arterberry v. Berryhill, 743 F. App’x 227, 230 (10th Cir. 2018) (unpublished)

(citing Langley for the proposition that a GAF score of 50 “indicates serious symptoms or serious

impairment in occupational functioning” (alteration omitted); Harrold v. Berryhill, 714 F. App’x

861, 866 n.5 (10th Cir. 2017) (unpublished) (citing Keyes-Zachary v. Astrue, 695 F.3d 1156, 1164




                                                      22
(10th Cir. 2012) for the proposition that “GAF scores prepared by an acceptable medical source .

. . qualify as medical opinions”).

       While a GAF score taken alone does not establish an impairment serious enough to

preclude an ability to work, Holcomb v. Astrue, 389 F. App’x 757, 759 (10th Cir. 2010)

(unpublished), the ALJ’s decision ignored substantial evidence in the record—including treatment

notes taken at the time that Ms. Davis’ GAF scores were assessed—that could impact the ALJ’s

analysis of Ms. Davis’ limitations in functioning. On remand Ms. Davis’ GAF scores should be

considered not in isolation, but rather in the context of the entire body of relevant evidence

pertaining to Ms. Davis’ mental health impairments. Sizemore, 878 F.3d at 82; Arterberry, 743 F.

App’x at 237 (discerning no error in the ALJ’s consideration of a GAF score of 50 because the

ALJ considered the score along with the other medical evidence).

       2. Remaining Issues

       The Court will not address Ms. Davis’ remaining claims of error because they may be

impacted by the ALJ’s treatment of this case on remand. Wilson v. Barnhart, 350 F.3d 1297, 1299

(10th Cir. 2003).

                                       IV. Conclusion

       For the reasons stated herein, Ms. Davis’ Motion to Reverse and Remand for Payment of

Benefits, or in the Alternative, for Rehearing, with Supporting Memorandum (Doc. 26) is

GRANTED.



                                            _____________________________________
                                            KIRTAN KHALSA
                                            United States Magistrate Judge,
                                            Presiding by Consent




                                                  23
